DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang [CN 110445302].

Regarding claim 1: Zhang discloses a non-return mechanism for a motor of an electric curtain, comprising a motor (1) and a gearbox that are successively connected, wherein the output end of the gearbox is connected with a non-return component; the non-return component comprises a flange (31A) , an output shaft (33) and a non-return block (34); the flange (31A) is internally provided with an accommodating cavity (311); the output end of the gearbox (2) is provided with an output bracket (32); the output bracket (32) is in unidirectional drive fit with one end of the output shaft (33,see fig 8) toward the gearbox (4) and they fit within the accommodating cavity (311); the non-return block (34) is arranged at the joint of the output bracket (32) and the output shaft (33); the flange (31A) is connected with the gearbox (4).

Regarding claim 2: Zhang discloses wherein the end portion of one end of the output shaft (33) toward the gearbox (4) is provided with at least one arc-shaped groove (332) that is concave along the radial direction (see fig 8); the non-return blocks (34) is accommodated within the arc-shaped groove (332); a poke rod (321) for poking the non-return block (34) extends from the output bracket (32) and fits within the arc-shaped groove (332).
Regarding claim 7: Zhang discloses wherein the center of the end portion of one end of the output shaft toward the gearbox is provided with a locating shaft (36) in a protruded manner; a shaft hole (see fig 8) matched with the locating shaft (36) is formed on the output bracket (32).
Regarding claim 9: Zhang discloses wherein the non-return blocks (34) are spheres.
Regarding claim 10: Zhang discloses wherein one end of the output shaft (33) away from the gearbox is used as a driving head (see fig 4) for linkage with an external portion.
Allowable Subject Matter
Claims 3-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    654
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    673
    493
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658